Case 6:18-cv-01024-RRS-PJH Document 36 Filed 09/18/20 Page 1 of 6 PageID #: 276




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 EMERETTE HARRIS                                             CASE NO. 6:18-CV-01024

 VERSUS                                                      JUDGE ROBERT R. SUMMERHAYS

 MAMOU POLICE DEPARTMENT, ET AL                              MAGISTRATE JUDGE HANNA


                                     MEMORANDUM RULING

         Pending before the Court is a Re-Urged Motion to Dismiss for Failure to State a Claim

 Upon Which Relief Can be Granted [ECF No. 29] filed by Defendant Robert McGee. Plaintiff

 Emerette Harris has filed an Opposition, seeking further leave to amend his Complaint. [ECF No.

 33] For the following reasons, the Re-Urged Motion to Dismiss [ECF No. 29] is GRANTED.

 Leave to amend the Complaint is DENIED.

                                                     I.
                                              BACKGROUND

         This civil rights action arises out of Harris’ arrest on or about February 8, 2015 in the Town

 of Mamou. Harris was released on bond the day following arrest, and the charges against him were

 dismissed on August 9, 2017. On August 9, 2018, Plaintiff filed this lawsuit against the Mamou

 Police Department (hereafter “MPD”), and former Mamou Chief of Police Robert McGee, in his

 official and individual capacities.1 [ECF No. 1] Harris asserted the following claims against

 McGee: violation of 42 U.S.C. § 1981; claims under 42 U.S.C. § 1983 for violation of his rights

 under the Fourth, Fifth, Sixth, Eighth, Ninth, and Fourteenth Amendments to the United States




 1 This Court granted the MPD’s separate motion to dismiss on the grounds that the MPD did not have the
 legal capacity to be a party to litigation, without prejudice to Harris’ ability to seek leave to amend his
 Complaint to name the proper parties. [ECF No. 26]
Case 6:18-cv-01024-RRS-PJH Document 36 Filed 09/18/20 Page 2 of 6 PageID #: 277




 Constitution; wrongful arrest and wrongful detention under state law; malicious prosecution under

 federal and state law; and municipal liability arising from McGee’s actions. [ECF No. 1]

        McGee filed a motion to dismiss Harris’ claims against him [ECF No. 4], which this Court

 granted in part and denied in part. [ECF No. 24] The Court denied McGee’s motion as to Harris’

 Fourteenth Amendment claims, claims against McGee in his individual capacity, claims for

 malicious prosecution under state law, and municipal liability claims. [Id.] As to each of those

 claims, the Court noted that Harris did not properly state a claim against McGee, but found that

 repleading would not be futile. [Id.] Therefore, and in light of Harris’ assertions that he intended

 to seek leave to amend the Complaint, the Court granted Harris leave to amend or supplement the

 four enumerated claims within fourteen days. [Id.] The Court furthermore granted McGee leave to

 re-urge his motion to dismiss in the event Harris chose to replead the allowed claims. [Id.] Harris

 did not replead or amend any claims, and McGee therefore re-urged his motion to dismiss. [ECF

 No. 29]

                                              II.
                                      STANDARD OF REVIEW

        Motions to dismiss for failure to state a claim are appropriate when a defendant attacks the

 complaint because it fails to state a legally cognizable clam. Ramming v. United States, 281 F.3d

 158, 161 (5th Cir. 2001). In other words, a motion to dismiss an action for failure to state a claim

 “admits the facts alleged in the complaint, but challenges plaintiff’s rights to relief based upon

 those facts.” Id. at 161–62. When deciding a Rule 12(b)(6) motion to dismiss, “[t]he court accepts

 all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.” In re

 Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks

 omitted). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

 factual allegations, a plaintiff's obligation to provide the grounds of his entitlement to relief


                                            Page 2 of 6
Case 6:18-cv-01024-RRS-PJH Document 36 Filed 09/18/20 Page 3 of 6 PageID #: 278




 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

 action will not do [.]” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 127 S.Ct. 1955, 1964-

 65, 167 L.Ed.2d 929 (2007)(citations, quotation marks, and brackets omitted). The tenet that a

 court must accept as true all of the allegations contained in a complaint is inapplicable to legal

 conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009)

 (citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955). Threadbare recitals of the elements of a cause

 of action, supported by mere conclusory statements, do not suffice. Id. In considering a Rule

 12(b)(6) motion to dismiss for failure to state a claim, a district court generally “must limit itself

 to the contents of the pleadings, including attachments thereto.” Collins v. Morgan Stanley Dean

 Witter, 224 F.3d 496, 498 (5th Cir. 2000). However, “the court may permissibly refer to matters of

 public record.” Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir. 1994); see also Test Masters

 Educational Services, Inc. v. Singh, 428 F.3d 559, 570 n.2 (5th Cir. 2005).



                                                III.
                                              ANALYSIS

        A. Fourteenth Amendment Violation.

        McGee seeks dismissal of Harris’ Fourteenth Amendment claim on the grounds that Harris

 does not allege that McGee either intended to harm Harris or exhibited arbitrary conduct shocking

 to the conscience that led to a violation of Harris’ constitutional protections. [ECF No. 29-1 at 12]

 Harris suggests that the Complaint sufficiently states a claim for violation of his rights under the

 Fourteenth Amendment. [ECF No. 33 at 3-4] The Court previously concluded that Harris did not

 allege facts sufficient to state a claim of violation of any Fourteenth Amendment protection. [ECF

 No. 24 at 9-11] As the Complaint has not been amended, the Court’s conclusion is the same.

 McGee’s motion is GRANTED as to the Fourteenth Amendment Claim.



                                             Page 3 of 6
Case 6:18-cv-01024-RRS-PJH Document 36 Filed 09/18/20 Page 4 of 6 PageID #: 279




        B. Individual Capacity Claim.

        McGee argues that Harris’ claim against McGee in his individual capacity should be

 dismissed because Harris does not allege specific actions by McGee that violated Harris’

 constitutional rights. [ECF. No. 29-1 at 16-17] Citing Hardesty v. Waterworks Dist. No. 4 of Ward

 Four, 954 F. Supp. 2d 461 (W.D. La. 2013), Harris argues that he has stated a valid individual-

 capacity claim against McGee because the Complaint requests punitive damages and specifically

 alleges that Harris is suing McGee in his individual capacity. [ECF No. 33 at 5-6] In ruling on the

 prior motion to dismiss, the Court never questioned whether Harris was seeking to assert claims

 against Defendant in his individual capacity. [ECF No. 24 at 12-13] Rather, the Court concluded

 that the Complaint did not include sufficient factual allegations to state a plausible individual-

 capacity claim. [ECF No. 24 at 13] Because the Complaint has not been amended to address this

 defect, the present motion must be GRANTED as to Harris’ claim against McGee in his individual

 capacity.

        C. Malicious Prosecution Under State Law.

        McGee seeks dismissal of Harris’ claim of malicious prosecution under state law on the

 grounds that the Complaint does not allege any facts indicating that McGee was the legal cause of

 Harris’ criminal proceeding. [ECF No. 29-1 at 17] Harris argues that his assertion of arrest by

 MPD officers is sufficient to place McGee on notice that Harris is asserting that McGee was the

 legal cause of Harris’ criminal proceedings, and therefore the claim should not be dismissed. [ECF

 No. 33 at 7] The Court previously held that the Complaint did not allege any facts supporting a

 claim that McGee personally was the legal cause of the criminal proceedings. [ECF No. 24 at 14]

 Because this defect has not been addressed, the present motion is GRANTED as to Harris’ state

 law malicious prosecution claim.




                                            Page 4 of 6
Case 6:18-cv-01024-RRS-PJH Document 36 Filed 09/18/20 Page 5 of 6 PageID #: 280




        D. Municipal Liability.

        McGee argues that Harris’ municipal liability claim against him should be dismissed

 because the Complaint includes only conclusory assertions of a violation of his constitutional

 rights, and does not identify (1) actions by McGee, (2) a pattern of conduct by McGee or a pattern

 of constitutional violations by MPD, or (3) a policy enacted by the Town of Mamou or its officers

 which gave rise to any other constitutional violation. [ECF No. 29-1 at 14] Harris contends that

 although he is not privy to the names of specific policies, practices, and customs, he has stated a

 claim for municipal liability. [ECF No. 33 at 6] Previously, the Court determined that the Fifth

 Circuit requires municipal liability claims to plead facts, not conclusory or formulaic descriptions.

 [ECF. No. 24 at 19-20] The Court found that the Complaint did not allege facts that support a

 claim for municipal liability. [Id.] Given that the Complaint has not been amended, the result must

 be the same. McGee’s motion is therefore GRANTED as to the municipal liability claim.

        E. Leave to Replead.

        Harris requests additional time to amend the Complaint. [ECF. No. 33 at 8] He argues that

 the Court should apply a standard similar to the one applied to a dismissal for failure to follow a

 court order under Federal Rule of Civil Procedure 41(b). [Id.] In that context, dismissal is only

 appropriate “where there is a clear record of delay or contumacious conduct and lesser sanction

 would not serve the best interests of justice.” Wrenn v. Am. Cast Iron Pipe Co., 575 F.2d 544, 546

 (5th Cir. 1978). [ECF No. 33 at 8-9] The Court disagrees that this is the appropriate standard.

 Granting the present motion is not akin to dismissal for failure to follow a court order. Harris has

 not failed to comply with a court order; rather, he did not avail himself of an opportunity to amend

 the Complaint, which he requested and which the Court granted. The Rule 15(a), not the Rule

 41(b), standard is applicable to Harris’ request for additional opportunity to replead his claims.




                                             Page 5 of 6
Case 6:18-cv-01024-RRS-PJH Document 36 Filed 09/18/20 Page 6 of 6 PageID #: 281




        Under Rule 15(a)(2), the court should freely give leave to amend a pleading when justice

 so requires. Fed. R. Civ. P. 15(a)(2). Leave to amend may be denied if “it would cause undue

 delay, be the result of bad faith, represent the repeated failure to cure previous amendments, create

 undue prejudice, or be futile.” Morgan v. Chapman, 969 F.3d 238, 248 (5th Cir. 2020) (citing

 Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004)). The record does not suggest that Harris’

 request for additional leave to amend is made in bad faith or for dilatory motive. However, Harris

 has not explained – either in his opposition or by separate motion – how he would amend the

 Complaint to address the defects identified in the Court’s prior ruling. Moreover, Harris failed to

 amend the Complaint when the Court previously granted him leave. Nor has he given any

 explanation for why the Complaint was not amended previously. Accordingly, considering the

 circumstances of this case, the delay that additional leave to amend would cause, and the Court’s

 previous disposition of Harris’ claims, leave to amend is DENIED.



                                               IV.
                                            CONCLUSION

        For the reasons set forth above, Defendant McGee’s Re-Urged Motion to Dismiss for

 Failure to State a Claim Upon Which Relief Can be Granted [ECF No. 29] is GRANTED and the

 claims asserted against McGee are DISMISSED. Leave to replead is DENIED.

        THUS DONE AND SIGNED in Chambers on this 18th day of September, 2020.




                                                         ROBERT R. SUMMERHAYS
                                                      UNITED STATES DISTRICT JUDGE




                                             Page 6 of 6
